Motion by the respondent, Scott F. Saidel, for reinstatement as an attorney and counselor-at-law. By judgment and order of the Supreme Court of the State of Arizona dated October 29, 2003, the respondent was suspended from the practice of law in Arizona for a period of six months retroactive to March 12, 2001, and placed on probation for a period of one year upon reinstatement. By opinion and order of this Court dated August 8, 2005, the respondent was suspended from the practice of law based upon the disciplinary action taken *635against him by the Supreme Court of the State of Arizona, for a period of one year, commencing June 9, 2005. By decision and order on motion dated May 5, 2006, this Court, inter alia, denied that branch of the respondent’s motion which was for reinstatement as an attorney and counselor-at-law with leave to renew upon the submission of a properly completed application, including but not limited to, the respondent’s submission of all required documentation. By decision and order on motion of this Court dated March 14, 2008 [2008 NY Slip Op 66581(U)], the respondent’s second application for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s current fitness to be an attorney, “including but not limited to: (1) the respondent’s compliance with the order of suspension and 22 NYCRR 691.10, in particular, whether he held himself out as a lawyer and dispensed any legal advice; (2) the facts and circumstances surrounding the respondent’s recent traffic infractions or violations for speeding and failure to obey a traffic signal; (3) the nature of the respondent’s position as ‘managing partner’ with The Carcierge, LLC; (4) the respondent’s connection with Carefree Development Corporation; (5) the status of the respondent’s application to the Florida bar; (6) the basis for the respondent’s motion to set aside his conviction pending in the Arizona courts; (7) the amount of restitution the respondent paid to the victims of the automobile accident; (8) the sentence imposed by the Arizona courts and the amount of time the respondent served; and (9) the absence of character letters.” The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 19, 1994. Upon the report of the Committee on Character and Fitness dated November 3, 2008, and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, the respondent Scott F. Saidel is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Scott F. Saidel to the roll of attorneys and counselors-at-law. Prudenti, EJ., Mastro, Rivera, Spolzino and Santucci, JJ., concur.